EXHIBIT 16.1 L.L. BRADFORD & COMPANY, LLC Las Vegas, Nevada March 31, 2015 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of ABCO Energy, Inc.(the “Company”) Form 8-K dated March 31, 2015, and are in agreement with the statements relating only to L.L. Bradford & Company, LLC contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ L.L. BRADFORD & COMPANY,LLC L.L. BRADFORD & COMPANY,LLC
